 OPERATING ENGINEERS, LOCAL NO 501Operating Engineers,Local No.501 (Anheuser Busch,Inc.)andRichard Osting.Case 31-CB-848March 31, 1975SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn October 10, 1972, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding' in which the Board found, contraryto the Decision of the Administrative Law Judge, datedJune 26, 1972, that the Respondent Union violatedSection 8(b)(1)(B) of the Act by fining the ChargingParty, a supervisor-member, for crossing a lawfulpicket line and performing rank-and-file struck workduring an economic strike. The Board's decision wasbased onTimes Publishing'which, in turn, was basedon the Board cases which were rejected by the U.S.Supreme Court inFlorida Power & Light'Subsequent to the Court's decision inFlorida Power& Light, supra,the Board sought and obtained a re-mand of the instant case to reconsider its Decision andOrder in the above-entitiled proceeding in light of theSupreme Court's opinion. The Board further invitedthe parties to file statements of position with respect tothe effect of the Supreme Court's opinion on the instantproceeding. No party filed a response thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In its opinion the Supreme Court considered theprecise issue involved herein and held that a union doesi199 NLRB 551 Member Fanning dissented for reasons set forth in hisdissenting opinion inInternational Brotherhood of ElectricalWorkers,AFL-CIO, and Local 134 (Illinois Bell Telephone Company),192 NLRB 85(1971), and would have dismissed the complaint in its entirety.2The Newspaper Guild, Erie, Newspaper Guild, Local 187, AFL-CIO(Times Publishing Company),196 NLRB 1121 (1972), reversed and re-manded 489 F 2d 416 (C A. 3, 1973)3Florida Power & Light Company, International Brotherhood ofElectri-calWorkers, Local 641, et al.,andNL.R B. v. International Brotherhoodof ElectricalWorkers, AFL-CIO, et aL,417 U S. 790 (1974).207not violate Section 8(b)(1)(B) of the Act by fining mem-ber-supervisors for crossing its picket line and perform-ing rank-and-file struck work during a lawful economicstrike against the employer. Upon reconsideration ofour prior Decision herein, we conclude that it cannotstand because it is contrary to that holding of the Su-preme Court, and we therefore find that Respondentdid not violate the Act as alleged in the complaint.Accordingly, we shall dismiss the complaint in its en-tirety.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.MEMBER KENNEDY, concurring:I agree with my colleagues that the Respondent didnot violate Section 8(b)(1)(B) of the Act by fining amember-supervisor forworking during its strikeagainst the Employer herein.The record in this case does not support a findingthat the supervisor performed _ any supervisory func-tions during the period for which he was fined. Indeed,the only record evidence concerning his duties duringthat period establishes that the supervisor was, in fact,performing only rank-and-file struck work, specificallythe work of a maintenance engineer. The supervisortestified that "during the strike [he] worked on equip-ment with the tools," and that he had repaired thecompressor which "maintenance men" would nor-mally have taken care of.Unquestionably, the supervisor herein was fined forperforming rank-and-file struck work.' In these cir-cumstances, I agree with my colleagues that theCourt's decision in theFlorida Power caserequires dis-missal of the complaint 'herein.'4 The Union's fine was levied pursuant to an mtraumon charge of "work-ing contrary to a strike by our Local No. 501 at Anheuser-Bush, , Inc., onMarch 24 and 25, 1971." Compare my dissent inMax M. KaplanProperties,217 NLRB No. 13 (1975), wherein the supervisor was fined for"working without a steward."5Chicago Typographical Union No. 16 (Hammond Publishers, Inc.),216NLRB No. 149 (1975).217 NLRB No. 21